department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax number release date uil code certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective february 20xx your determination_letter dated november 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for one or more of the purposes identified in sec_501 in accord with sec_1 c - d ii this includes establishing that the organization is not operated for the benefit of private interests including the creator of the organization through your principal activity of providing potential customer referrals to your creator’s private business interests you failed to establish that you operated for public interests and not for the private interests of your creator as such you were not operated exclusively for sec_501 tax-exempt purposes contributions to your organization are no longer deductible under sec_170 after february 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service commerce st mc dal dallas texas tax_exempt_and_government_entities_division date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name manager contact number telephone response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code letter rev catalog number 34809f if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most heading of this convenient time to call if we need to contact you letter thank you for your cooperation sincerely wiad maria hooke director exempt_organizations examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule no form_886 a department of the treasury - internal_revenue_service explanation of items year period ended 20xx xx xx revocation of sec_501 tax-exemption issue whether the sec_501 tax exempt status of it is not operated exclusively for tax exempt purposes should be revoked because facts as a non-profit organization on february 20xx was incorporated under the laws of the state of the organization’s status as a non-profit in the state of is active the mission of the organization is to provide individuals with information in regards to energy savings related to electric and gas bills has an agreement with in which will perform its tax- exempt purposes in informing consumers regarding available energy savings in the instance where a consumer exhibits desires to pursue savings of the consumer and if is able to retain the referred consumer will make subsequent contact with the consumer will receive a commission or other fee will notify who is also the registered agent and director of was formed in 20xx and the current registered agent and ceo is has an agreement with in which will perform its tax- exempt purposes in informing consumers regarding available energy savings in the instance where a consumer exhibits desires to pursue savings will make subsequent contact with the consumer if consumer will receive a commission or other fee is able to retain the referred will notify of the consumer and was formed in 20xx and the current registered agent and ceo is who is also the registered agent and director of for its tax period ending december 20xxthe organization filed a 990-n on its for the tax period ending december 20xx _ reported program service revenue of dollar_figure all proceeds received were from the period were broken down in the following manner dollar_figure for salaries and other compensation dollar_figure for payroll_taxes dollar_figure for office expenses and dollar_figure for insurance reportable expenses for and on its for the tax period ending december 20xx dollar_figure all proceeds received were from for the period were broken down in the following manner dollar_figure for salaries and other compensation reported program service revenue of reportable expenses and form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a department of the treasury - internal_revenue_service schedule no year period ended explanation of item sec_12 20xx xx xx dollar_figure for payroll_taxes dollar_figure for accounting services dollar_figure for office expenses and dollar_figure for insurance during the three year period ending december 20xx the primary activity of was the calling of individuals within a geographic area and offering information on alternative servicers for the receipt of electrical services for the period ending december 20xx december 20xx had employees the organization did not have any volunteers during the three year period had employees for the period ended december 20xx did not have any employees for the period ended law internal_revenue_code irc sec_501 provides for tax exemption to organizations operated exclusively for charitable purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 notes an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 notes an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual sec_1_501_c_3_-1 notes an organization is not operated exclusively for one or more exempt purposes if it is an action_organization sec_1_501_c_3_-1 provides an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1gi provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form 886-a crev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service schedule no form_886 a year period ended explanation of item sec_12 20xx xx xx sec_1_501_c_3_-1 defines charitable as relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 defines educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community 92_tc_1053 notes that the operational_test focuses on the actual purposes an organization’s activities advance rather than the organization's stated purpose or the nature of its activities taxation with representation v united state sec_585 f 2d cir determined that when testing compliance with the operational_test a determination must look past an organization’s organizational documents to look at the actual objects motivating the organization and the subsequent conduct of the organization’ 263_us_578 44_sct_204 68_led_458 determined that the carrying on of income-producing activities did not offend the limitation of ‘exclusively’ so long as the activities were purely incidental to the principal charitable purposes to which the income was ultimately devoted 78_tc_921 determined that the operational_test examines the actual purpose for the organization's activities and not the nature of the activities or the organization's statement of purpose 326_us_279 66_sct_112 notes that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes rameses school of san antonio texas v commissioner of internal revenue t c memo noted that upon a conclusion that relevant facts reveal private benefit the organization will not qualify as operating primarily for exempt purposes absent a showing that no more than an insubstantial part of its activities further the private interests or any other nonexempt purposes effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 an organization may not rely on a form 886-a crev department of the treasury - internal_revenue_service page -3- schedule no form_886 a year period ended department of the treasury - internal_revenue_service explanation of item sec_12 20xx xx xx favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely ona favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_2008_9 sec_12 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2008_9 sec_12 government’s position is a charitable_organization the purpose of which is to provide individuals with information in regards to energy savings related to electric and gas bills individuals and offering information on the ability to reduce their energy bills by switching to another energy provider if an individual is interested in switching then their information is transferred to either able to retain the individual as acustomer than __ receives a referral fee if either of these companies are activities consist solely of contacting or the operational_test of sec_1_501_c_3_-1 is designed to insure that an organization's resources and activities are devoted to furthering exempt purposes the operational_test examines the actual purpose for the organization's activities and not the nature of the activities or the organization's statement of purpose treasury regulations specify three conditions which must be satisfied for an organization to meet the operational_test first the organization must be primarily engaged in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 second the organization's net_earnings must not be distributed in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 third the organization must not be an action_organization ie one which devotes a substantial part of its activities attempting to influence legislation or participates or intervenes directly or indirectly in any political campaign sec_1_501_c_8_-1 these tests focus on the purposes the organization promotes by means of its activities as such was evaluated on its ability to meet each of the guidelines the organization must be primarily engaged in activities which accomplish one or more of the exempt purposes specified in sec_501 articles provide that the purpose of the organization to provide information in article ii of regards to energy savings related to electric and gas bills however contacting individuals and offering to help them save money on their energy bills by switching to another provider sole activity is form 886-a crev department of the treasury - internal_revenue_service page -4- schedule no form_886 a year period ended department of the treasury - internal_revenue_service explanation of item sec_12 20xx xx xx sec_1_501_c_3_-1 defines exempt purposes as religious charitable scientific testing for public safety literacy educational or prevention of cruelty to children or animals advises that its activity is charitable it did not provide any documentation showing though that the act of calling individuals and offering them the opportunity to change their utility service provider served a charitable scientific literary or educational purpose it did not provide documentation showing that it provided any type of outreach training seminar or programs that promote a charitable educational or scientific endeavor in fact dollar_figure of its 20xx expenses went to salaries wages and payroll_taxes did not receive any gifts grants or contributions from the general_public or from other non- did not produce any books pamphlets flyers or media profit organizations additionally that promoted a charitable activity or project that it accomplished as noted in kentucky bar foundation v commissioner the actual purpose of an organizations activity must be examined and evaluated not the nature of these activities or statement of purpose upon reviewing the actual activities undertaken by that so main goal is to ultimately create a referral to can receive a referral fee or it was determined as in american campaign academy v commissioner operated primarily for an exempt_purpose additionally better business bureau of washington d c v united_states notes the presence of a single nonexempt purpose if substantial in nature will destroy an organizations exemption as noted _ ’s sole activity is to create a referral to scientific etc in nature and as this is sole activity of to internal_revenue_code sec_501 and sec_1_501_c_3_-1 which is not charitable educational __ it is not operated in a manner consistent failed to establish that it is or the organization's net_earnings must not be distributed in whole or in part to the benefit of private shareholders or individuals the operational_test also reinforces the express dictates of sec_501 in that an entity is deemed not to operate exclusively for exempt purposes if net_earnings are distributed or otherwise inure to the benefit of private individuals sec_1_501_c_3_-1 and additionally although an organization may be engaged only in a single activity directed toward multiple purposes both exempt and nonexempt failure to satisfy the operational_test will result if any nonexempt purpose is substantial has contracts with and one of these companies is able to secure as a customer a receive a commission for the referral when an individual contacted by energy provider their information is transferred to either which completes the transfer in which if will is ready to switch their or contacted individual than form 886-a crev department of the treasury - internal_revenue_service page -5- schedule no form_886 a department of the treasury - internal_revenue_service explanation of items year period ended 20xx xx xx as noted them all has interest and control in all three of these entities having founded the the daily activity of is designed to benefit sole goal of the activity conducted by _ is to get an individual to switch energy providers and to send a referral to of the income received by and during the three year period ending december 20xx came from this is reinforced by the fact that and or as noted in american campaign academy and restated in rameses school of san antonio when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes additionally private benefit within the scope of the prohibition may include an advantage profit fruit privilege gain or interest and both received a tangible benefit in being the sole receipts of clients from organization benefited directly as the daily activities of from which he profited additionally as the founder and operator of all three boosted the income of and is not operated in a manner consistent with internal_revenue_code sec_501 and as such sec_1_501_c_3_-1 in that it is operated for a private as opposed to a public benefit the organization must not be an action_organization as _ has not met the standards under the first two prongs of the operational_test an analysis of its political or legislative activities is not warranted it is noted that activities that would classify it as an action_organization did not participate in any taxpayer’s position the organization has no stated position conclusion it’s the government’s position that exclusively for exempt purposes and has been used to serve the private interests of its officers rather than public interest does not meet the operational_test because it is not operated the organization is not operated for a purpose that is exempt as defined under internal_revenue_code sec_501 and sec_1_501_c_3_-1 additionally the purpose of the organization benefits controlled entities and charitable activities of are incidental to providing for the benefit of transferring customers to the controlled entities form 886-acrev department of the treasury - internal_revenue_service page -6- department of the ‘i'rcasury - internal_revenue_service schedule no form 886a explanation of items year period ended 20xx xx xx has acted as a vehicle to serve the private interests of its partners rather than public interest as prescribed under sec_1 c -1 d gai it is recommended that that exempt status of this organization be revoked as of january 20xx department of the treasury - internal_revenue_service form 886-arev page -7-
